EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview(s) with Marc Vivenzio on 12 and 13 July 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 16 is cancelled.
Claim 17 is cancelled.
Claim 18 is cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the method for handling a shutdown of a turbomachine string as recited in claim 1 or the control unit for a motor driver of a turbomachine string as recited in claim 1. 
Applicant’s arguments from pages 6 and 7 of the response filed 9 June 2022 traversing the 35 U.S.C. 103 rejections over the applied art references are found to be persuasive and are hereby incorporated into this reasons for allowance.  The applied art fails to teach or suggest each recited limitation in the claims specifically with respect to maintaining the speed of the motor driver(s) upon shutdown by increasing the driving torque in the specific manner recited in the claims. Further, it is the Examiner’s opinion that doing so in this manner would not be forseeable without the use of impermissible hindsight of the disclosure of the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746